On December 10, 1998, the defendant was sentenced to the following: Count VI: Five (5) years in the Montana State Prison, for the offense of Failure to Register as a Sex Offender, a felony, plus forty (40) years in the Montana State Prison for being designated a persistent felony offender, to run consecutive, for a total of forty-five (45) years in the Montana State Prison, with thirty (30) years suspended.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, Hon. Stewart Stadler informed the Sentence Review Division, Mr. Olson and the Defendant that he was the sentencing judge after the appeal to the Montana Supreme Court on this matter. Chairman, Hon. Randal Spaulding, informed the Defendant that he had the right to have three Sentence Review Division judges hear his case, and that the hearing would need to be continued in order to provide an alternate judge. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to the next scheduled hearings in May, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next scheduled hearings in May, 2007.
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
Chairperson, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.